DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s arguments/amendments filed Nov. 18, 2020 have been fully considered but are moot in view of new ground(s) of rejection. 

Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

4.	Claims 1, 3 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamada et al. (2013/0214648) (“Yamada”).
	Regarding claim 1, Yamada discloses a resonator element (Fig.10-12, please refer to the whole reference for detailed) comprising: a quartz crystal substrate (230) 


    PNG
    media_image1.png
    592
    606
    media_image1.png
    Greyscale

	Regarding claim 3, Yamada discloses an example of the supporting section includes a first supporting section (first supporting section in which one of 232s over 235, which is associated with the first excitation electrode, please refer to Yamada’s Fig.12 with Examiner’s note below) in which the first pad electrode (one of 232s in Fig.10-12) is disposed and a second supporting section (second supporting section in which another one of 232s over 235, which is associated with the second excitation electrode, please refer to Yamada’s Fig.12 with Examiner’s note below) separated from the first supporting section, the second pad electrode (another one of 232s in Fig.10-12) being disposed in the second supporting section, and the coupling section (please refer 

    PNG
    media_image2.png
    556
    1063
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    896
    786
    media_image3.png
    Greyscale

Regarding claim 5, Yamada discloses a resonator device (Fig.10-12) comprising: the resonator element according to claim 1 (please refer to claim 1 above); and a package configured to house the resonator element (package shown in Fig.10 and 11).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

7.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (2013/0214648) (“Yamada”) in view of Ariji et al. (2014/0252919) (“Ariji”).
	Regarding claim 2, Yamada is used to reject claim 1 above.
Yamada doesn’t disclose the entire portion disposed on the first principal plane of at least one of the first pad electrode and the second pad electrode is separated from the outer edge of the first principal plane.
Ariji discloses an example of an entire portion disposed on the first principal plane of at least one of the first pad electrode (for example 435b in Fig.5C or 535b in Fig.6C, please consider both) and the second pad electrode (for example 435a in Fig.5C or 535a in Fig.6C, please consider both) is separated from the outer edge of the first principal plane (there has a space in between 435a or 435b and the outer edge of first principle plane of 430/132 in Fig.5C, similarly in Fig.6C, which separates the first pad electrode or the second pad electrode from the outer edge of the first principle plane).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamada with the teaching of Ariji to provide the entire portion disposed on the first principal plane of at least one of the first pad electrode and the second pad electrode is separated from the outer edge of the first principal plane. The suggestion/motivation would have been to provide at least one of the first pad electrode or the second pad electrode separated from an outer edge of the first principle plane of the supporting section (please compare Ariji’s Fig.1C, 3C, 4C (where the entire portion disposed on the first principal plane of at least one of the first pad electrode and the second pad electrode is not separated from the outer edge of the first principal plane) along with Fig.5C and 6C). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (2013/0214648) (“Yamada”) in view of Ichikawa (2011/0140572).
Regarding claim 4, Yamada is used to reject claim 1 above.
Yamada discloses wherein the supporting section (235) further includes a second principal plane (second principle plane of 235, otherwise top surface of 235 in Fig.11) that is in a front-rear relation with the first principal plane and a second side surface (side surface which is not coupled to the coupling section in Fig.11, otherwise an outer side surface of 230) coupling the first principal plane and the second principal plane and configuring an outer side surface of the quartz crystal substrate, the first pad electrode and the second pad electrode.
Yamada doesn’t disclose the first pad electrode and the second pad electrode respectively include a first portion disposed on the first principal plane, a second portion disposed on the second principal plane, and a third portion disposed on the second side surface and coupling the first portion and the second portion.
Ichikawa discloses an example a first pad electrode (one of 11s in Fig.1) and a second pad electrode (another one of 11s in Fig.1) respectively include a first portion (first portion of 11s) disposed on a first principal plane (for example top surface of a quartz crystal substrate 3d), a second portion (second portion of 11s) disposed on a second principal plane (for example bottom surface of the quartz crystal substrate 3d), and a third portion (third portion of 11s) disposed on a second side surface (vertical surface of 3d) and coupling the first portion and the second portion.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamada with the teaching of .

9.	Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Yamada et al. (2013/0214648) (“Yamada”) in view of Obata et al. (2017/0272082) (“Obata”).
Regarding claim 6, Yamada is used to reject claim 1 above.
Yamada discloses the resonator element according to claim 1 as stated above.
Yamada doesn’t explicitly disclose an oscillator comprising: the resonator element; and an oscillation circuit configured to cause the resonator element to oscillate.
Obata disclose an oscillator (3 and 10 in Fig.6) comprising: a resonator element (3); and an oscillation circuit (10) configured to cause the resonator element (3) to oscillate.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamada with the teaching of Obata to provide an oscillator comprising: the resonator element according to claim 1; 
Regarding claim 7, Yamada in view of Obata is used to reject claims 1 and 6 above.
	Yamada doesn’t disclose an electronic device comprising: the oscillator according to claim 6; and an arithmetic processing circuit configured to operate based on an oscillation signal output from the oscillator.
	Obata discloses an electronic device (Fig.21) comprising: the oscillator (3 and 10 in Fig.6); and an arithmetic processing circuit (320 in Fig.21) configured to operate based on an oscillation signal output from the oscillator (310 in Fig.21).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamada with the teaching of Obata to provide an electronic device comprising: the oscillator according to claim 6; and an arithmetic processing circuit configured to operate based on an oscillation signal output from the oscillator. The suggestion/motivation would have been to use an oscillator in an electronic device as taught by Obata.
Regarding claim 8, Yamada in view of Obata is used to reject claims 1 and 6 above.
	Yamada doesn’t disclose a vehicle comprising: the oscillator according to claim 6; and an arithmetic processing circuit configured to operate based on an oscillation signal output from the oscillator.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yamada with the teaching of Obata to provide a vehicle comprising: the oscillator according to claim 6; and an arithmetic processing circuit configured to operate based on an oscillation signal output from the oscillator. The suggestion/motivation would have been to use an oscillator in a vehicle as taught by Obata.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Pascal can be reached on (571)272-1769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Richard Tan/Primary Examiner 2849